    Case: 1:18-cv-07865 Document #: 66 Filed: 03/05/19 Page 1 of 10 PageID #:889




                IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


 Annabelle Yao, on behalf of herself and all    )
 others similarly situated,                     )
                                                )       Case No. 18-CV-07865
                    Plaintiff,                  )
                                                )       Judge Charles P. Kocoras
                      v.                        )       Magistrate Judge Young B. Kim
                                                )
 Carillon Tower/ Chicago LP, et al.,            )
                                                )
                   Defendants.                  )


                                   PROTECTIVE ORDER

       Defendants Carillon Tower/Chicago L.P. (“Carillon”), Forefront EB-5 Fund (ICT) LLC

(“Forefront”), Symmetry Property Development II LLC (“Symmetry”), and Jeffrey Laytin (“Mr.

Laytin”) (collectively, the Carillon Defendants) have moved that the Court enter this Court’s

model protective order under Local Rule 26.2. (See ECF No. 62.) The Court has determined that

the terms set forth herein are appropriate to protect the respective interests of the parties, the

public, and the Court. (See ECF No. 65.) Accordingly, it is ORDERED:

        1.      Scope. All materials produced or adduced in the course of discovery, including

 initial disclosures, responses to discovery requests, deposition testimony and exhibits, and

 information derived directly therefrom (hereinafter collectively

        2.      Confidential Information. As used in this Order, “Confidential Information”

 means information designated as “CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER”

 by the producing party that falls within one or more of the following categories: (a) information

 prohibited from disclosure by statute; (b) information that reveals trade secrets; (c) research,

 technical, commercial or financial information that the party has maintained as confidential; (d)
   Case: 1:18-cv-07865 Document #: 66 Filed: 03/05/19 Page 2 of 10 PageID #:890




medical information concerning any individual; (e) personal identity information; (f) income tax

returns (including attached schedules and forms), W-2 forms and 1099 forms; or (g) personnel

or employment records of a person who is not a party to the case. Information or

documents that are available to the public may not be designated as Confidential Information.

       3.      Designation.

               (a)     A party may designate a document as Confidential Information for

protection under this Order by placing or affixing the words “CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER” on the document and on all copies in a manner that will not interfere

with the legibility of the document. As used in this Order, “copies” includes electronic images,

duplicates, extracts, summaries or descriptions that contain the Confidential Information. The

marking “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” shall be applied prior to

or at the time of the documents are produced or disclosed. Applying the marking

“CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” to a document does not mean that

the document has any status or protection by statute or otherwise except to the extent and for the

purposes of this Order. Any copies that are made of any documents marked “CONFIDENTIAL

- SUBJECT TO PROTECTIVE ORDER” shall also be so marked, except that indices, electronic

databases or lists of documents that do not contain substantial portions or images of the text of

marked documents and do not otherwise disclose the substance of the Confidential Information

are not required to be marked.

               (b)     The designation of a document as Confidential Information is a

certification by an attorney or a party appearing pro se that the document contains Confidential




                                               2
       Case: 1:18-cv-07865 Document #: 66 Filed: 03/05/19 Page 3 of 10 PageID #:891




    Information as defined in this order.1

           4.      Depositions.

           Unless all parties agree on the record at the time the deposition testimony is taken, all

    deposition testimony taken in this case shall be treated as Confidential Information until the

    expiration of the following: No later than the fourteenth day after the transcript is delivered to

    any party or the witness, and in no event later than 60 days after the testimony was given, Within

    this time period, a party may serve a Notice of Designation to all parties of record as to specific

    portions of the testimony that are designated Confidential Information, and thereafter only those

    portions identified in the Notice of Designation shall be protected by the terms of this Order.

    The failure to serve a timely Notice of Designation shall waive any designation of testimony

    taken in that deposition as Confidential Information, unless otherwise ordered by the Court.

          5.      Protection of Confidential Material.

                   (a)     General Protections. Confidential Information shall not be used or

    disclosed by the parties, counsel for the parties or any other persons identified in subparagraph

    (b) for any purpose whatsoever other than in this litigation, including any appeal thereof. In a

    putative class action, Confidential Information may be disclosed only to the named plaintiff(s)

    and not to any other member of the putative class unless and until a class including the putative

    member has been certified.

                   (b)     Limited Third-Party Disclosures. The parties and counsel for the parties




1
 An attorney who reviews the documents and designates them as CONFIDENTIAL - SUBJECT
TO PROTECTIVE ORDER must be admitted to the Bar of at least one state but need not be
admitted to practice in the Northern District of Illinois unless the lawyer is appearing generally
in the case on behalf of a party. By designating documents confidential pursuant to this Order,
counsel submits to the jurisdiction and sanctions of this Court on the subject matter of the
designation.
                                                    3
   Case: 1:18-cv-07865 Document #: 66 Filed: 03/05/19 Page 4 of 10 PageID #:892




shall not disclose or permit the disclosure of any Confidential Information to any third person or

entity except as set forth in subparagraphs (1)-(9). Subject to these requirements, the following

categories of persons may be allowed to review Confidential Information:

               (1)     Counsel. Counsel for the parties and employees of counsel who have
                       responsibility for the action;

               (2)     Parties. Individual parties and employees of a party but only to the extent
                       counsel determines in good faith that the employee’s assistance is
                       reasonably necessary to the conduct of the litigation in which the
                       information is disclosed;

               (3)     The Court and its personnel;

               (4)     Court Reporters and Recorders. Court reporters and recorders engaged
                       for depositions;

               (5)     Contractors. Those persons specifically engaged for the limited purpose
                       of making copies of documents or organizing or processing documents,
                       including outside vendors hired to process electronically stored
                       documents;

               (6)     Consultants and Experts. Consultants, investigators, or experts
                       employed by the parties or counsel for the parties to assist in the
                       preparation and trial of this action but only after such persons have
                       completed the certification contained in Attachment A, Acknowledgment
                       of Understanding and Agreement to Be Bound;

               (7)     Witnesses at depositions. During their depositions, witnesses in this
                       action to whom disclosure is reasonably necessary. Witnesses shall not
                       retain a copy of documents containing Confidential Information, except
                       witnesses may receive a copy of all exhibits marked at their depositions
                       in connection with review of the transcripts. Pages of transcribed
                       deposition testimony or exhibits to depositions that are designated as
                       Confidential Information pursuant to the process set out in this Order must
                       be separately bound by the court reporter and may not be disclosed to
                       anyone except as permitted under this Order.

               (8)     Author or recipient. The author or recipient of the document (not
                       including a person who received the document in the course of litigation);
                       and

               (9)     Others by Consent. Other persons only by written consent of the
                       producing party or upon order of the Court and on such conditions as may

                                               4
   Case: 1:18-cv-07865 Document #: 66 Filed: 03/05/19 Page 5 of 10 PageID #:893




                       be agreed or ordered.


               (c)     Control of Documents. Counsel for the parties shall make reasonable

efforts to prevent unauthorized or inadvertent disclosure of Confidential Information. Counsel

shall maintain the originals of the forms signed by persons acknowledging their obligations

under this Order for a period of three years after the termination of the case.

       6.      Inadvertent Failure to Designate. An inadvertent failure to designate a

document as Confidential Information does not, standing alone, waive the right to so designate

the document; provided, however, that a failure to serve a timely Notice of Designation of

deposition testimony as required by this Order, even if inadvertent, waives any protection for

deposition testimony. If a party designates a document as Confidential Information after it was

initially produced, the receiving party, on notification of the designation, must make a reasonable

effort to assure that the document is treated in accordance with the provisions of this Order. No

party shall be found to have violated this Order for failing to maintain the confidentiality of

material during a time when that material has not been designated Confidential Information,

even where the failure to so designate was inadvertent and where the material is subsequently

designated Confidential Information.

       7.      Filing of Confidential Information. This Order does not, by itself, authorize the

filing of any document under seal. Any party wishing to file a document designated as

Confidential Information in connection with a motion, brief or other submission to the Court

must comply with LR 26.2.

       8.      No Greater Protection of Specific Documents. Except on privilege grounds not

addressed by this Order, no party may withhold information from discovery on the ground that

it requires protection greater than that afforded by this Order unless the party moves for an order

                                                5
   Case: 1:18-cv-07865 Document #: 66 Filed: 03/05/19 Page 6 of 10 PageID #:894




providing such special protection.

       9.      Challenges by a Party to Designation as Confidential Information.

The designation of any material or document as Confidential Information is subject to challenge

by any party. The following procedure shall apply to any such challenge.

               (a)     Meet and Confer. A party challenging the designation of Confidential

Information must do so in good faith and must begin the process by conferring directly with

counsel for the designating party. In conferring, the challenging party must explain the basis for

its belief that the confidentiality designation was not proper and must give the designating party

an opportunity to review the designated material, to reconsider the designation, and, if no change

in designation is offered, to explain the basis for the designation. The designating party must

respond to the challenge within five (5) business days.

               (b)     Judicial Intervention. A party that elects to challenge a confidentiality

designation may file and serve a motion that identifies the challenged material and sets forth in

detail the basis for the challenge. Each such motion must be accompanied by a competent

declaration that affirms that the movant has complied with the meet and confer requirements of

this procedure. The burden of persuasion in any such challenge proceeding shall be on the

designating party. Until the Court rules on the challenge, all parties shall continue to treat the

materials as Confidential Information under the terms of this Order.

       10.     Action by the Court. Applications to the Court for an order relating to materials

or documents designated Confidential Information shall be by motion. Nothing in this Order or

any action or agreement of a party under this Order limits the Court’s power to make orders

concerning the disclosure of documents produced in discovery or at trial.




                                               6
   Case: 1:18-cv-07865 Document #: 66 Filed: 03/05/19 Page 7 of 10 PageID #:895




       11.     Use of Confidential Documents or Information at Trial. Nothing in this Order

shall be construed to affect the use of any document, material, or information at any trial or

hearing. A party that intends to present or that anticipates that another party may present

Confidential information at a hearing or trial shall bring that issue to the Court’s and parties’

attention by motion or in a pretrial memorandum without disclosing the Confidential

Information. The Court may thereafter make such orders as are necessary to govern the use of

such documents or information at trial.

       12.     Confidential Information Subpoenaed or Ordered Produced in Other

Litigation.

               (a)     If a receiving party is served with a subpoena or an order issued in other

litigation that would compel disclosure of any material or document designated in this action as

Confidential Information, the receiving party must so notify the designating party, in writing,

immediately and in no event more than three court days after receiving the subpoena or order.

Such notification must include a copy of the subpoena or court order.

               (b)     The receiving party also must immediately inform in writing the party

who caused the subpoena or order to issue in the other litigation that some or all of the material

covered by the subpoena or order is the subject of this Order. In addition, the receiving party

must deliver a copy of this Order promptly to the party in the other action that caused the

subpoena to issue.

               (c)     The purpose of imposing these duties is to alert the interested persons to

the existence of this Order and to afford the designating party in this case an opportunity to try

to protect its Confidential Information in the court from which the subpoena or order issued.

The designating party shall bear the burden and the expense of seeking protection in that court


                                               7
   Case: 1:18-cv-07865 Document #: 66 Filed: 03/05/19 Page 8 of 10 PageID #:896




of its Confidential Information, and nothing in these provisions should be construed as

authorizing or encouraging a receiving party in this action to disobey a lawful directive from

another court. The obligations set forth in this paragraph remain in effect while the party has in

its possession, custody or control Confidential Information by the other party to this case.

        13.     Challenges by Members of the Public to Sealing Orders. A party or interested

member of the public has a right to challenge the sealing of particular documents that have been

filed under seal, and the party asserting confidentiality will have the burden of demonstrating

the propriety of filing under seal.

        14.     Obligations on Conclusion of Litigation.

                (a)     Order Continues in Force. Unless otherwise agreed or ordered, this

Order shall remain in force after dismissal or entry of final judgment not subject to further appeal.

                (b)     Obligations at Conclusion of Litigation. Within sixty-three days after

dismissal or entry of final judgment not subject to further appeal, all Confidential Information

and documents marked “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” under this

Order, including copies as defined in ¶ 3(a), shall be destroyed by the receiving party. The

receiving party shall certify the fact of destruction and shall not be required to locate, isolate and

return emails returned to the producing party unless: (1) the document has been offered into

evidence or filed without restriction as to disclosure; (2) the parties agree to destruction to the

extent practicable in lieu of return; or (3) as to documents bearing the notations, summations,

or other mental impressions of the receiving party, that party elects to destroy the documents and

certifies to the producing party that it has done so.

                (c)     Retention of Work Product and one set of Filed Documents.

Notwithstanding the above requirements to return or destroy documents, counsel may retain (1)


                                                 8
   Case: 1:18-cv-07865 Document #: 66 Filed: 03/05/19 Page 9 of 10 PageID #:897




attorney work product, including an index that refers or relates to designated Confidential

Information so long as that work product does not duplicate verbatim substantial portions of

Confidential Information, and (2) one complete set of all documents filed with the Court

including those filed under seal. Any retained Confidential Information shall continue to be

protected under this Order. An attorney may use his or her work product in subsequent litigation,

provided that its use does not disclose or use Confidential Information.

               (d)     Deletion of Documents filed under Seal from Electronic Case Filing

(ECF) System. Filings under seal shall be deleted from the ECF system only upon order of the

Court.

         15.   Order Subject to Modification. This Order shall be subject to modification by

the Court on its own initiative or on motion of a party or any other person with standing

concerning the subject matter.

         16.   No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery.

Nothing herein shall be construed or presented as a judicial determination that any document or

material designated Confidential Information by counsel or the parties is entitled to protection

under Rule 26(c) of the Federal Rules of Civil Procedure or otherwise until such time as the

Court may rule on a specific document or issue. Persons Bound. This Order shall take effect

when entered and shall be binding upon all counsel of record and their law firms, the parties, and

persons made subject to this Order by its terms.




                                               9
 Case: 1:18-cv-07865 Document #: 66 Filed: 03/05/19 Page 10 of 10 PageID #:898




      SO ORDERED.



Dated: 3/5/2019




Judge Kocoras




                                      10
